      Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
       v.                                   )        CASE NO. 2:20-cr-99-RAH
                                            )                [WO]
 JUBRY HENRY BLEDSON II                     )

                   MEMORANDUM OPINION AND ORDER

      The Sixth Amendment declares, “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial . . . .” U.S. Const. amend. VI. These

rights are so vital to the pursuit of justice that this courthouse displays them in its

Jury Assembly Room—impressing upon all jurors in criminal trials the urgency of

their task. The necessary trial participants are gathered to try this case at this time

due to Mr. Jubry Bledson’s right to a speedy trial. This trial has been continued four

times. Mr. Bledson has waited patiently for his day in court, and that day has arrived.

      Unfortunately, the circumstances over the past several months—the ongoing

Coronavirus Disease of 2019 (COVID-19) pandemic—now require the Court to

address Mr. Bledson’s right to a public trial. The Supreme Court of the United States

has interpreted the Sixth Amendment and the First Amendment as imposing a

presumption that criminal trials, including voir dire, will be open to the public.

Press-Enter. Co. v. Superior Court of Calif., Riverside Cnty., 464 U.S. 501, 505

(1984) (recognizing this presumption under the First Amendment); Waller v.
      Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 2 of 9




Georgia, 467 U.S. 39, 46 (1984) (holding, after Press-Enterprise was decided, that

the “Sixth Amendment right of the accused is no less protective of a public trial than

the implicit First Amendment right of the press and public”). Public trial serves the

interests of both the defendant and the public by “ensuring that judge and prosecutor

carry out their duties responsibly, . . . encourag[ing] witnesses to come forward[,]

and discourag[ing] perjury.” Waller, 467 U.S. at 46. The Court does not take the

decision to abridge this constitutional right lightly. But the need to protect the trial

participants from exposure to additional persons who may be contagious for

COVID-19 and the need to limit the possibility of spreading COVID-19 from trial

participants to the broader public, necessitates a sua sponte order that jury selection

and trial in this case be closed to in-person spectators except for the Defendant’s

family members. Live video and audio of the trial proceedings will be streamed to

a viewing room within the courthouse.

                               I.    BACKGROUND

      Defendant Bledson has been charged with one count of possession of a firearm

by a prohibited person in violation of 18 U.S.C. § 922(g)(1). Jury selection is set to

begin on April 12, 2021, and the jury trial is set to begin on April 19, 2021.

                         II.    STANDARD OF REVIEW

      The Eleventh Circuit has “recognized a distinction between total closures of

proceedings . . . and situations where the courtroom is only partially closed to


                                           2
        Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 3 of 9




spectators.” Judd v. Haley, 250 F.3d 1308, 1315 (11th Cir. 2001). The Circuit has

held that “[w]hen access to the courtroom is retained by some spectators (such as

representatives of the press or the defendant’s family members), . . . the impact of

the closure is not as great, and not as deserving of such a rigorous level of

constitutional scrutiny.” Id. “[I]n the event of a partial closure, a court need merely

find a ‘substantial’ reason for the partial closure, and need not satisfy the elements

of the more rigorous Waller test.” Id.

        Because the Court will allow the Defendant’s family members to observe the

proceedings in-person and because the Court will stream live video and audio of the

trial proceedings to a viewing room and on the Court’s website, it views this closure

as a partial, not full, closing of the trial proceedings. Still, if this closure were

considered a complete closure, the circumstances must satisfy the test set forth in

Waller v. Georgia, 467 U.S. 39 (1984). In order to justify closure “[1] the party

seeking to close the [proceeding] must advance an overriding interest that is likely

to be prejudiced, [2] the closure must be no broader than necessary to protect that

interest, [3] the trial court must consider reasonable alternatives to closing the

proceeding, and [4] it must make findings adequate to support the closure.” Id. at

48.

                                III.   DISCUSSION

      A. The COVID-19 Pandemic


                                           3
       Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 4 of 9




       The nation and this judicial district have been greatly impacted by the ongoing

COVID-19 pandemic. The health and safety of trial participants and the public are

overriding interests of the highest order for the Government and for this Court.

       The national emergency declared by the President of the United States on

March 13, 2020, remains in effect. General Orders have been entered in response to

the outbreak of COVID-19 within the Middle District of Alabama, and to the

continuing threat to health and safety posed by the outbreak. See, e.g., Order, In re:

Court Operations Under the Exigent Circumstances Created by COVID-19 and

Related Coronavirus, No. 2:20-mc-3910-ECM (M.D. Ala. March 12, 2021), ECF

No. 11. These General Orders have acknowledged the unprecedented nature of the

public health emergency caused by COVID-19.

       The emergency continues in the twelve counties that make up the Northern

Division of this District, from which this jury will be assembled. See Ala. Dep’t of

Pub.     Health,     Alabama’s      Covid-19      Risk     Indicator     Dashboard,

https://alpublichealth.maps.arcgis.com/apps/opsdashboard/index.html#/b585b67ef

4074bb2b4443975bf14f77d (last visited, March 24, 2021). The Alabama

Department of Public Health lists one of the counties in its very high risk category

(Pike), two of the counties in its moderate risk category (Autauga and Lowndes),

and nine in its low risk category (Montgomery, Barbour, Bullock, Butler, Chilton,

Coosa, Covington, Crenshaw, and Elmore). Id. COVID-19 can cause severe illness,


                                          4
     Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 5 of 9




and it poses particularly high risks for older adults and people of any age who have

serious underlying medical conditions. Ctrs. for Disease Control & Prevention,

Things       to      Know         about       the      COVID-19          Pandemic,

https://www.cdc.gov/coronavirus/2019-ncov/your-health/need-to-know.html        (last

visited, March 24, 2021).

      Statewide, nearly four hundred thousand Alabamians have been confirmed

positive with the virus, over forty seven thousand have been hospitalized, and over

ten thousand have died. Ala. Dep’t of Pub. Health, Alabama’s COVID-19 Data and

Surveillance Dashboard, https://alpublichealth.maps.arcgis.com/apps/opsdashboard

/index.html#/6d2771faa9da4a2786a509d82c8cf0f7 (last visited March 24, 2021).

Over eleven thousand new cases have been confirmed statewide in the past 14 days.

Id. The Court takes judicial notice of these facts that are both generally known

within this Court’s territorial jurisdiction and that “can be accurately and readily

determined from” public records “whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b).

      Both the State of Alabama and the Centers for Disease Control and Prevention

recommend that individuals avoid crowded places and gatherings. See Ctrs. for

Disease   Control,    https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/social-distancing.html; Office of Ala. Governor Kay Ivey, Order of the State

Health Officer Suspending Certain Public Gatherings Due to Risk of Infection by


                                          5
      Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 6 of 9




COVID-19,          at      2       (as      amended          March        4,          2021),

https://governor.alabama.gov/newsroom/2021/03/governor-ivey-amends-safer-at-

home-order-to-reflect-latest-cdc-guidance. Both the State of Alabama and the

Centers for Disease Control and Prevention recommend that when individuals do

venture outside of the home, they maintain at least six feet of distance from

individuals outside of their household. See Ctrs. for Disease Control, supra; Office

of Ala. Governor Kay Ivey, supra, passim.

   B. Waller Factor Analysis

      “Protecting the public from unnecessarily spreading a potentially fatal virus

is not only a purpose the government may pursue; it is one it has an obligation to.”

Stephen E. Smith, The Right to a Public Trial in the Time of Covid-19, 77 WASH. &

LEE L. REV. ONLINE 1, 6 (2020). In light of the pressing health and safety concerns

posed by an open trial, the Court finds that it has advanced an overriding interest.

This interest is likely to be prejudiced without closure because trial participants may

not be able to focus on their important tasks at hand if they are worried about this

Court’s ability and commitment to protect their safety and the safety of their family

members. These measures are also necessary to reduce, as much as reasonably

possible, the risk that trial could be interrupted by the illness of a participant.

      The Court further finds that the plan to close trial proceedings to spectators,

except for the Defendant’s family members, while making the trial available for


                                            6
      Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 7 of 9




viewing through a live video stream in another courtroom and on the Court’s website

is not broader than necessary to protect the court’s interest.

      A COVID closure is categorically ‘no broader than necessary,’ and is
      the only ‘reasonable’ response to the government interest in public
      health. A courtroom is a physical space, with physical limits. It is
      measurable in square feet. If a group of people wants to honor the social
      distancing regimen while occupying that space, it can do so only in
      certain numbers. This requires the exclusion of people beyond those
      numbers.

Smith, 77 WASH. & LEE L. REV. ONLINE at 10.

      While this Court has considered the alternative of allowing a limited number

of other spectators in the courtroom, with household groups spaced out at least six

feet apart, the Court finds that this alternative is unreasonable at present, given the

high number of new COVID cases (260) confirmed in Montgomery County over the

past two weeks. Ala. Dep’t of Pub. Health, Alabama’s COVID-19 Data and

Surveillance              Dashboard:                 Montgomery                 County,

https://alpublichealth.maps.arcgis.com/apps/opsdashboard/index.html#/6d2771faa9

da4a2786a509d82c8cf0f7 (last visited March 24, 2021).             Given the extensive

community spread of this virus and the uncertainty that remains as to how it is

transmitted, the Court finds that each additional person permitted in the courtroom

poses an additional, unjustified safety risk to the trial participants and to the public.

This alternative is unreasonable due to the possibility of severe illness from COVID-

19 and due to the public’s ability to view the proceedings via video broadcast.


                                            7
      Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 8 of 9




      The Court takes seriously its special responsibility to protect the members of

the jury, who have proudly presented themselves during a national crisis to carry on

one of the nation’s most sacred civic duties. Diligent efforts have been undertaken

to prepare the Montgomery court facilities for this trial. These efforts have included

questioning prospective jurors in groups that enable six feet of distance between

individuals; displaying most evidence electronically; erecting plexiglass shielding in

the courtroom to provide barriers in front of the witness stand, courtroom deputy,

and jury box; spreading members of the petit jury across the jury box and well;

sequestering jurors during each day’s proceedings so that they do not disperse into

the community and risk infection during daytime meals; and moving juror

deliberations from the smaller jury deliberation room to a large courtroom. The

Court will not undermine its own precautions. The Court’s response is narrowly

tailored to protect, as much as reasonably possible, the interests that the public and

the Defendant have in assuring “that established procedures are being followed and

that deviations will become known.” Press-Enter. Co., 464 U.S. at 508.

      In the context of a COVID closure, the final Waller factor, adequate findings

to support the closure, is easily satisfied.

      The public health crisis the world is presently enduring may be
      judicially noticed. Once the court takes notice of the public health
      crisis, resulting findings flow therefrom, naturally. Acting to reduce
      the spread of the virus is an indisputable “overriding interest.”
      Maintaining social distance or separation is the necessary means of
      furthering that interest, and no reasonable alternatives are available.
                                               8
      Case 2:20-cr-00099-RAH-KFP Document 86 Filed 03/25/21 Page 9 of 9




Smith, 77 WASH. & LEE L. REV. ONLINE at 11.

      Because these findings would support a full closure, the Court finds that they

necessarily support a partial closure, which requires a substantial reason to justify

closure. Judd, 250 F.3d at 1315.

      Ultimately, “it is by now a truism that ‘while the Constitution protects against

invasions of individual rights, it is not a suicide pact.’” Smith, 77 WASH. & LEE L.

REV. ONLINE at 15 (quoting Terminiello v. City of Chicago, 337 U.S. 1, 37 (1949)

(Jackson, J., dissenting)). It is ORDERED that the Court sua sponte excludes in-

person spectators except for the Defendant’s family members.

      DONE, this 25th day of March, 2021.


                                       /s/ R. Austin Huffaker, Jr.
                                R. AUSTIN HUFFAKER, JR.
                                UNITED STATES DISTRICT JUDGE




                                          9
